Citation Nr: 1020298	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  10-00 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
March 1972.  He passed away in March 1995; the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2009 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Philadelphia, Pennsylvania.  Although the 
Philadelphia RO adjudicated this claim, the appellant 
actually resides in Georgia and the RO in Atlanta, Georgia 
has jurisdiction of this appeal.  The appellant testified 
before the undersigned Veterans Law Judge in April 2010; a 
transcript of that hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 1995; the immediate cause of 
death listed on his death certificate is cardiopulmonary 
arrest due to or as a consequence of metastatic renal cell 
carcinoma.

2.  The Veteran served in Vietnam sometime between August 
1968 and March 1972, thereby exposing him to an herbicide 
agent.

3.  The competent and probative evidence is in relative 
equipoise as to the issue of whether renal cell carcinoma is 
the result of exposure to an herbicide agent during service.  

4.  The underlying cause of the Veteran's death is related to 
military service.	


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309(e), 3.312, 
3.313(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009).  The cause of a veteran's death 
will be considered to be due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  This question will be resolved 
by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's death certificate lists the immediate cause of 
death as cardiopulmonary arrest due to or as a consequence of 
metastatic renal cell carcinoma (also known as renal cancer).  
At the time of his death in March 1995, service connection 
was not in effect for any disabilities.  The appellant, 
however, has contended throughout this appeal that the 
underlying cause of the Veteran's death, renal cancer, is the 
result of his exposure to herbicide agents while serving in 
the Republic of Vietnam.  As such, she asserts that service 
connection is warranted for the cause of his death.  

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases shall be service-connected if 
certain requirements are met, even though there is no record 
of such disease during service.  38 U.S.C.A. § 1116 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(e) (2009).  
Moreover, VA has determined that a veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

In the present case, the Veteran's service separation record 
reflects that he served in the Republic of Vietnam sometime 
between June 1968 and March 1972.  Exposure to Agent Orange 
is therefore presumed.  See id.  However, presumptive service 
connection is not warranted for renal cancer as this type of 
cancer is not one of the diseases listed which qualifies for 
presumptive service connection.  38 U.S.C.A. § 1116(a); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  Furthermore, the Secretary 
of Veterans Affairs (Secretary), under the authority of the 
Agent Orange Act of 1991, has determined that there is no 
positive association between exposure to herbicides and renal 
cancer.  Notice, 72 Fed. Reg. 32395 (June 12, 2007).  This 
determination is based on various reports published by 
National Academy of Sciences (NAS) in which NAS reviews and 
summarizes the scientific evidence concerning the association 
between exposure to herbicides and various health outcomes.  
In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004), in 
which it found that there was "inadequate/insufficient" 
evidence to determine whether there may be an association 
between herbicide exposure and renal cancer.  Id.  Such 
determination by the Secretary, however, is not dispositive 
and the Board must nevertheless consider whether the 
Veteran's renal cancer is etiologically related to prior 
exposure to herbicide agents that were used in Vietnam.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994); see 
also 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d).

In the present case, the appellant does not contend, and the 
evidence does not support, a finding that the Veteran had 
renal problems during service.  Furthermore, there is no 
dispute about the fact that the Veteran's renal cancer was 
not diagnosed until April 1994, more than twenty years 
following his separation from service.  Under these 
circumstances, service connection is warranted only if "all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  
38 C.F.R. § 3.303(d); see Combee, 34 F.3d at 1043-44.

The record contains only one piece of competent medical 
evidence pertaining to the issue of whether the Veteran's 
renal cancer is etiologically related exposure to herbicide 
agents during service.  Specifically, a February 2009 report 
from a private internist contains an opinion that "this 
[V]eteran's kidney cancer is likely to be due to his exposure 
to the herbicide dioxin during his military service in 
Vietnam."  For emphasis, the physician reiterates that the 
relationship is "more likely than not (greater then [sic] 
50%)."  In addition to the above opinion, the private 
internist submitted a list of documents that were reviewed as 
part of this determination.  In sum, these documents include 
the Veteran's service treatment and personnel records, 
private treatment records related to his renal cancer, the 
Veteran's death certificate, and a document entitled "The 
Veteran Self-Health Guide to Agent Orange."  

In light of the above private medical opinion, the Board 
concludes that there exists an approximate balance regarding 
the issue of whether the Veteran's renal cancer is related to 
in-service herbicide exposure.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  In this regard, the evidence of record contains a 
favorable medical opinion.  Although not strongly supported 
by an accompanying rationale, this opinion was based upon a 
review of the relevant documentary evidence, including the 
Veteran's specific military, social, occupational, and 
medical history.  Conversely, the NAS reports relied upon by 
the Secretary are metastudies, and their findings represent 
no more than a systematic review and analysis of prior 
studies regarding the incidence of renal cancer in exposed 
and unexposed populations.  See Notice, 61 Fed. Reg. 41442 
(Aug. 8, 1996); Notice, 64 Fed. Reg. 59232 (Nov. 2, 1999); 
Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 72 Fed. 
Reg. 32395 (June 12, 2007).  In many cases, the patients in 
these studies were not Vietnam veterans and their exposure to 
herbicides was likely not identical to the Veteran's.  See 
id.  Therefore, the Board finds that a tailored private 
opinion is at least as probative as the generic findings of 
NAS.  

Given that an approximate balance exists regarding the issue 
of whether the Veteran's cause of death is etiologically 
related to service, the Board will grant the benefit of the 
doubt to the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Service 
connection for the cause of the Veteran's death is therefore 
warranted.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


